Nichols, Chief Justice.
The petitioner filed a pro se petition for writ of mandamus in Fulton Superior Court seeking a free copy of the transcript of his burglary trial and related proceedings. He appeals from the trial court’s order which refused to grant his petition.
The trial court properly denied petitioner’s request for writ of mandamus. The trial judge noted that there is presently no action pending in or on appeal from the *585superior court regarding petitioner’s case, and the petition contains no allegation that petitioner is pursuing any post-conviction relief in any other jurisdiction. Further, the trial court correctly points out that there must be some justification or showing of necessity beyond a mere naked demand for the transcript. See United States v. MacCollom, 426 U. S. 317 (96 SC 2086, 48 LE2d 666), (1976).
Submitted August 12,1977
Decided September 7, 1977.
Benjamin C. Davis, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellees.
The decision of the trial court is without error and must be affirmed. A copy of the decision of the trial court was mailed to the petitioner at his present place of incarceration. This order can give him guidance in any future attempts at post-conviction relief.

Judgment affirmed.


All the Justices concur.